FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BERNARD RHODES,                                   No. 10-16889

               Petitioner - Appellant,            D.C. No. 2:08-cv-03122-GEB

  v.
                                                  MEMORANDUM *
M. C. KRAMER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       California State prisoner Bernard Rhodes appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rhodes contends that he is entitled to equitable tolling because of limited

access to the prison library caused by closures and prison lockdowns. The district

court did not clearly err in finding that limited library access did not prevent

Rhodes from timely filing his habeas petition, and Rhodes has not demonstrated

that an extraordinary circumstance beyond his control warrants equitable tolling.

See Holland v. Florida, 130 S. Ct. 2549, 2562 (2010).

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                       10-16889